UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2299



ALFRED RONSDORF,

                                              Plaintiff - Appellant,

          versus


THE CHASE MANHATTAN BANK, N.A.,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-95-
2729-L)


Submitted:   February 28, 2001            Decided:   March 13, 2001


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alfred Ronsdorf, Appellant Pro Se. David Bart Goldstein, DANEKER,
MCINTIRE, SCHUMM, PRINCE, GOLDSTEIN, MANNING & WIDMANN, P.C.,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Alfred Ronsdorf appeals the district court’s order dismissing

this civil action under Fed. R. Civ. P. 41(b) for multiple viola-

tions of the district court’s orders.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Ronsdorf v. Chase Manhattan Bank, No. CA-95-2729-L (D. Md. Sept. 1,

2000).   Ronsdorf’s motions to strike Chase Manhattan’s brief and

motion to strike the opposition to his motion are denied.    Chase

Manhattan’s motion to dismiss is denied.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2